Citation Nr: 1309465	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type I, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for Parkinson's disease, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for essential tremors, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for a pulmonary disorder, including chronic obstructive pulmonary disease, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1973.  

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2006 rating decision by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO) that denied the matters on appeal.  In a decision issued in December 2011, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In July 2012, the Court issued a Memorandum Decision that vacated the December 2011 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  

A hearing before the undersigned Veterans Law Judge was held in Washington, D.C. in October 2011; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In July 2012, the Court vacated the Board's December 2011 decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in its Memorandum Decision.  The Court's Memorandum Decision is the "law of the case."  

The Veteran contends that service connection should be established for the disabilities at issue on appeal based on exposure to herbicides in service.  The Veteran does not allege that he served in the Republic of Vietnam, but that he was nonetheless exposed to herbicides while serving aboard the USS Enterprise in the waters off the coast of Vietnam, and from containers of the defoliant stored on piers which leaked into Subic Bay, Philippines where he sometimes swam for recreational activity.  

The Veteran's service personnel records show that he was aboard the USS Enterprise from October 1969 through February 1972.  Deck logs of the USS Enterprise show that the aircraft carrier was in port at Subic Bay at various points, including in July 1971, August 1971, September 1971, October 1971, and January 1972.  

In the July 2012 Court Memorandum Decision, it was noted that at the October 2011 Central Office hearing, the Veteran presented evidence of another veteran's Board decision which referred to congressional documents relating to the presence of Agent Orange in Subic Bay, as well as Internet and newspaper articles confirming the same.  See September 1966 Report of Staff Visit, Philippines, Taiwan, and Okinawa.  Hence, the Board was placed on notice of additional evidence that existed and was relevant to the Veteran's claim, some of which was in control of the U.S. Government.  As the Board failed to recognize a remand was necessary to obtain the congressional documents referenced in the other veteran's Board decision, the Court found that VA's duty to assist was not satisfied.  See 38 U.S.C.A. § 5103A.  In addition, the Court instructed that the Veteran must be provided the opportunity to submit any additional evidence, including but not limited to referenced Internet and newspaper articles at the October 2011 hearing, in support of his claim.  

The Court also noted that VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart ii, 2.C.10.o, sets forth procedures for the verification of herbicides in areas outside Vietnam.  The manual provides at least two locations where VA is to obtain information for non-Vietnam herbicide exposure: the VA Compensation and Pension Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).  In the Veteran's case, records were only requested from the JSRRC, and such only concerned the transportation, storage and use of herbicides on major U.S. ships, and not in Subic Bay.  Accordingly, VA neglected to contact the Compensation and Pension Service, and made an inaccurate request for information from the JSRRC.  In light of the Court's instructions, the Compensation and Pension Service and the JSRRC should be contacted regarding the transportation, storage and use of herbicides in Subic Bay.  

Additionally, the Board in its December 2011 decision found that there was no credible medical evidence of record suggesting a connection between any claimed in-service exposure to herbicides and the Veteran's claimed disabilities, and found that a VA examination was not necessary.  After completion of the above development, if there is evidence indicating in-service exposure to Agent Orange, the "low threshold" requirement for a VA examination would be satisfied, and a VA examination would be warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to obtain copies of a September 1966 Congressional Report of Staff Visit, Philippines, Taiwan, and Okinawa, relating to the presence of Agent Orange/herbicides in Subic Bay, Philippines, as indentified in the Court's Memorandum Decision, and associate such with the claims file.  

2.  The RO/AMC should contact the Compensation and Pension Service with a request for a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used, tested, or transported at Subic Bay, Philippines, as alleged by the Veteran.  

3.  If the exposure is not verified by the request to Compensation and Pension Service, verification should be sought from the JSRRC.  The RO should forward a list of the Veteran's service dates and duty locations as well as his contentions regarding the nature of his exposure to herbicides in service to JSRRC, and request verification of his exposure to herbicides.  The results of this development should be documented.  

4.  The Veteran should be given the opportunity to identify or submit any additional evidence relevant to his claims.  Any identified records should be sought.

5.  After the requested development has been completed, the RO/AMC should arrange for any further development suggested by the result of that sought above (e.g., VA nexus opinion).  Then the RO/AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


